This cause coming on to be heard upon the pleadings filed in this Court by the respective parties, including the response and plea of res judicata of the respondent, and upon briefs and oral argument of counsel, all of which have been duly considered by the Court, and the Court being advised of its opinion in the premises; *Page 356 
It is hereby ordered and adjudged that the rule to show cause heretofore issued herein to the respondent be and the same is hereby quashed and the proceedings dismissed at the cost of the relator.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.